Title: To George Washington from Adam Stephen, 9 December 1755
From: Stephen, Adam
To: Washington, George



Sir,
Fort Cumberland [Md.] Decr 9th 1755

Inclosed are the Returns of the State of the Regiment, and Beeves killed and on hand. I think it would be adviseable the Govrs of N. Carolina, and Maryland should be acquainted with the Resolution of our Government, concerning the Provisions necessary for their Companies. You only desired me to acquaint them, that they were not to be Supply’d out of our Stock, Please to give me peremptor Orders to prevent it, and then Capt. Dagworthy will I suppose give them orders to be Supplyd from what they Call the Kings, though did he give that Order, I believe I should desire Mr McLean to Serve all with Kings Stores untill they were Exausted. The province we belong to Supply’d the Regiments with the greater Share of what was Used by them, when on this Quarter, and from that, I imagine we are as much intituled to a share of Fish and Butter as any Troops of another Province; In the mean time, I want this affair managed with address, and let the Orders Come from the proper Source, that if their is any Odium in the Case, it may fall on the right place, and the Officers be clear of it, Otherwise they are jealous enough, to think it proceeds from Us, being picqud at their having the Command.
In short, I am Anxious untill this affair is Settled, and am Big with Jealousy, as well on our Own Acct as of a Generous and Active Province, which I imagine to be Concerned in the Decision. I talked by the by, of Sending a large Detachmt over the Mountains, and am Told Capt. Dagworthy should Say—No men should leave this place without his Orders[.] I intend to

put things to a Tryal Shortly, because I think I might relieve all the Militia on the S. Branch with Soldiers from Your Regiment, had I your Orders without being obligd to acquaint any person at this place.
I believe there are goers between, who endeavour to Sow the Seeds of Dissention, but all is harmony, and A[mia]bility hitherto.
There is a drunken impertinent fellow Defever, come down to Winchester, Conductor of the Train, Who has the Care of the Kings Stores here, and I think is negligent—I wish you would order him to be taken up as a Deserter, to scare the fellow; and reprimand him for coming down. All the gentlemen here would receive a great pleasure from Seeing you at Fort Cumberland, as would Sir Your most Obt hube Svt

Adam Stephen

